PER CURIAM
Defendant was convicted of endangering the welfare of a minor, ORS 163.575, and sexual abuse in the second degree, ORS 163.425. As a part of his sentence for sexual abuse, he was ordered to pay restitution of $720 to the victim’s mother and two other adult relatives for wages that they lost when they accompanied the victim to defendant’s court appearances. Defendant appeals that portion of the judgment ordering restitution for lost wages.1
The state concedes that the trial court erred in ordering defendant to pay restitution to the victim’s relatives for lost wages. We agree that the court lacked authority under ORS 137.103 to impose the restitution for lost wages. State v. Barkley , 315 Or 420, 846 P2d 390, cert den 510 US 837 (1993). Accordingly, we remand to the trial court with instructions to enter an amended judgment.
That portion of the judgment in trial court case no. 95-09-7648C ordering restitution for lost wages to victim’s relatives vacated; otherwise affirmed.

 Defendant does not challenge any part of the judgment in trial court case no. C96-05-5141 (endangering the welfare of a minor).